PER CURIAM.
Elisa Garay, plaintiff below, appeals the trial court’s order granting summary judgment for defendant Colony Springs Medical Center in this medical malpractice action. We find that Garay’s notice to the attorney representing Colony Springs, within the limitations period, was adequate pre-suit notice under section 766.106, Florida Statutes (1996). Attorney Heath’s claim, after the limitations period had run, that he was not authorized to receive service for Colony Springs, does not alter our view, nor does the fact that Garay sent another notice to a no-longer-valid address of Colony Springs. Heath was an agent of Colony Springs, and in fact represented Colony Springs on this appeal, and timely service on him was proper. See, e.g., Woodard v. Florida State University, 618 So.2d 336 (Fla. 1st DCA 1987). To adopt Colony Springs’s hyper-technical view of section 766.106 in this case, we believe, would impermissibly infringe on the constitutional right to access to the courts.
Therefore, we vacate the order under review, and remand to the trial court for further action consistent with this opinion.